ATTORNEY GRIEVANCE COMMISSION                           •       IN THE
OF MARYLAND                                             •       COURT OF APPEALS
                                                        •       OF MARYLAND
        Petitioner
                                                        •       Misc. Docket AG
                V.

LEONARD H. ADOFF                                        •       No. 66

       Respondent
                                                        •       September Term, 2016.

                      *********************************************

                                               ORDER

        Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 19-736, in which Respondent admits he committed professional misconduct in

violations of Rules 1.15(a), 8.4(a), (c), and (d> of the Maryland Lawyers' Rules of Professional

Conduct and Maryland Rules 16-606.1 (a)(2)-(3), and (b), and 16-609(a), in effect at the time of

the misconduct, it is this 16th day of December , 2016,

        ORDERED, that Respondent, Leonard H. Adoff, be and he is hereby disbarred from the

practice of law in the State of Maryland; and it is further

        ORDERED, that the Clerk of this Court shall remove the name Leonard H. Adoff from

the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 19-761.



                                                                 Is/ Clayton Greene Tr
                                                                Senior Judge